



EXHIBIT 10.3
TENNECO INC. 2006 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT



--------------------------------------------------------------------------------

Participant


Effective as of ______________ (the “Grant Date”), the Participant has been
granted a Full Value Award under the Tenneco Inc. 2006 Long-Term Incentive Plan
(the “Plan”) in the form of shares of restricted stock with respect to ______
shares of Common Stock (“Restricted Shares”). The Award shall be subject to the
following terms and conditions (sometimes referred to as this “Award Agreement”)
and the terms and conditions of the Plan as the same may be amended from time to
time. Terms used in this Award Agreement are defined elsewhere in this Award
Agreement; provided, however, that, capitalized terms used herein and not
otherwise defined shall have the meaning set forth in the Plan.
1.Vesting and Forfeiture of Restricted Shares. All Restricted Shares shall be
unvested unless and until they become vested and nonforfeitable in accordance
with this Paragraph 1.  Subject to the terms and conditions of this Award
Agreement and the Plan, one-third (1/3) of the Restricted Shares awarded
hereunder shall vest on each of the first, second and third anniversary of the
Grant Date (each a “Vesting Date”), provided that the Participant is
continuously employed by the Company or a Subsidiary through the applicable
Vesting Date.  Notwithstanding the foregoing:
(a)
in the event that (i) either (1) the Participant satisfies the requirements for
Retirement or Total Disability (each as defined below) or (2) a tax withholding
obligation is incurred under local law with respect to any of the Restricted
Shares, in either case, prior to the Vesting Date with respect to such
Restricted Shares (the date on which the requirements of clause (i)(1) or (i)(2)
are satisfied being referred to herein as the “Tax Vesting Date”) and (ii) the
Participant elects to satisfy the tax withholding obligation arising on the Tax
Vesting Date pursuant to subparagraph 3(c) of this Award Agreement, then, on the
Tax Vesting Date, that number of Restricted Shares having a Fair Market Value
(determined as of the Tax Vesting Date) equal to the amount of taxes required to
be withheld pursuant to the provisions of subparagraph 3(c) with respect to all
Restricted Shares for which the Vesting Date has not occurred prior to the Tax
Vesting Date shall become vested and the Tax Vesting Date shall be treated as
the “Vesting Date” with respect to such shares; and

(b)
if the Participant's Termination Date occurs by reason of Total Disability,
Retirement or death, any unvested Restricted Shares that are outstanding on the
Termination Date shall vest immediately on the Termination Date and the
Termination Date shall be the “Vesting Date” for purposes of this Award
Agreement.








--------------------------------------------------------------------------------





All Restricted Shares which are not vested upon the Participant’s Termination
Date shall immediately expire and shall be forfeited and the Participant shall
have no further rights with respect to such Restricted Shares.  For purposes of
this Award Agreement, the term “Total Disability means the Participant’s
permanent and total disability as determined under the rules and guidelines
established by the Company in order to qualify for long-term disability coverage
under the Company’s long-term disability plan in effect at the time of such
determination and the term “Retirement” means the Participant’s Termination Date
which occurs after the Participant has (I) attained age 65 or (II) attained age
55 and completed 10 years of service with the Company and its Subsidiaries (and
is not a result of termination by the Company or any of its Subsidiaries for
cause). Any Restricted Shares for which the Tax Vesting Date is the Vesting Date
(as determined in accordance with this Paragraph 1) shall be treated as
attributable to successive tranches of Restricted Shares for which a Vesting
Date has not occurred as of the Tax Vesting Date (and shall reduce the number of
Restricted Shares in applicable tranches that will otherwise vest on future
applicable Vesting Dates), beginning with the tranche of Restricted Shares with
the first Vesting Date that occurs after the Tax Vesting Date. Upon the Vesting
Date with respect to any Restricted Shares, shares of Common Stock in an amount
equal to the number of Restricted Shares which become vested on that Vesting
Date will be delivered to the Participant (or his or her beneficiary), subject
to withholding for taxes.
2.    Restrictions Prior to Vesting. Prior to the Vesting Date with respect to
the Restricted Shares and until all conditions imposed on the Restricted Shares
are satisfied, such Restricted Shares are restricted in that (a) they will be
held by the Company and may not be sold, transferred, pledged or otherwise
encumbered, tendered or exchanged, or disposed of, by the Participant unless
otherwise provided by the Plan and (b) they are subject to forfeiture by the
Participant under certain circumstances as described herein and in the Plan.
However, as long as the applicable Restricted Shares are outstanding and have
not been forfeited (i) the Participant will be entitled to receive, subject to
withholding for taxes, dividends payable on the Restricted Shares, which the
Committee or the Company may require to be reinvested in additional shares of
Common Stock subject to the same restrictions as the Restricted Shares on which
such dividends are paid and (ii) the Participant may vote the Restricted Shares.
The Participant agrees that the Restricted Shares (including any shares of
Common Stock described in clause (ii)) shall be held by the Company prior to the
Vesting Date with respect thereto.
3.    Withholding. All distributions under the Plan, including any distribution
in respect of this Award, are subject to withholding of all applicable taxes,
and the delivery of any shares or other benefits under the Plan or this Award is
conditioned on satisfaction of the applicable tax withholding obligations.
Except as otherwise provided by the Committee, such withholding obligations may
be satisfied, at the Participant’s election, (a) through cash payment by the
Participant, (b) through the surrender of shares of Common Stock which the
Participant already owns, or (c) through the surrender of shares of Common Stock
to which the Participant is otherwise entitled under the Plan; provided,
however, that (i) the amount withheld in the form of shares of Common Stock
under this Paragraph 3 may not exceed the minimum statutory withholding
obligation (based on the minimum statutory withholding rates for Federal and
state purposes, including, without limitation, payroll taxes) unless otherwise
elected by the Participant, (ii) in no event shall the Participant be permitted
to elect less than the minimum


2

--------------------------------------------------------------------------------





statutory withholding obligation, and (iii) in no event shall the Participant be
permitted to elect to have an amount withheld in the form of shares of Common
Stock pursuant to this Paragraph 3 that exceeds the maximum individual tax rate
for the employee in applicable jurisdictions. If the Participant makes an
election in accordance with Section 83(b) of the Code to be taxed on the
Restricted Shares in the year in which the Grant Date occurs, he or she must so
notify the Company in writing, file the election with the Internal Revenue
Service within thirty (30) days after the Grant Date, and promptly pay the
Company the amount it determines is needed to satisfy tax withholding
requirements.
4.    Administration.  The authority to manage and control the operation and
administration of this Award shall be vested in the Committee, and the Committee
shall have all powers with respect to the Award and this Award Agreement as it
has with respect to the Plan.  Any interpretation of the Award or this Award
Agreement by the Committee and any decision made by it with respect to the Award
or the Award Agreement is final and binding on all persons.
5.    Adjustment of Award.  The number of Restricted Shares awarded pursuant to
this Award Agreement may be adjusted by the Committee in accordance with the
terms of the Plan to reflect certain corporate transactions which affect the
number, type or value of the Restricted Shares. The Participant agrees that the
term Restricted Shares shall include any shares or other securities which the
Participant may receive or be entitled to receive as a result of the ownership
of the original Restricted Shares, whether they are issued as a result of a
share split, share dividend, recapitalization, or other subdivision or
consolidation of shares effected without receipt of consideration by the Company
or the result of the merger or consolidation of the Company, or sale of assets
of the Company.
6.    Notices.  Any notice required or permitted under this Award Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the Committee
or the Company at the Company’s principal offices, to the Participant at the
Participant’s address as last known by the Company or, in any case, such other
address as one party may designate in writing to the other.
7.    Governing Law.  The validity, construction and effect of this Award
Agreement shall be determined in accordance with the laws of the State of
Illinois and applicable federal law.
8.    Amendments.  The Board may, at any time, amend or terminate the Plan, and
the Committee may amend this Award Agreement, provided that, except as provided
in the Plan, no amendment or termination may, in the absence of written consent
to the change by the affected Participant (or, if the Participant is not then
living, the affected beneficiary), adversely affect the rights of any
Participant or beneficiary under this Award Agreement prior to the date such
amendment or termination is adopted by the Board or the Committee, as the case
may be. 
9.    Award Not Contract of Employment.  The Award does not constitute a
contract of employment or continued service, and the grant of the Award will not
give the Participant the right to be retained in the employ or service of the
Company or any Subsidiary, nor any right or


3

--------------------------------------------------------------------------------





claim to any benefit under the Plan or this Award Agreement, unless such right
or claim has specifically accrued under the terms of the Plan and this Award
Agreement. 
10.    Severability.  If a provision of this Award Agreement is held invalid by
a court of competent jurisdiction, the remaining provisions will nonetheless be
enforceable according to their terms.  Further, if any provision is held to be
overbroad as written, that provision shall be amended to narrow its application
to the extent necessary to make the provision enforceable according to
applicable law and enforced as amended.
11.    Plan Governs.  The Award evidenced by this Award Agreement is granted
pursuant to the Plan, and the shares of Restricted Stock and this Award
Agreement are in all respects governed by the Plan and subject to all of the
terms and provisions thereof, whether such terms and provisions are incorporated
in this Award Agreement by reference or are expressly cited.
12.    Counterparts. This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
        
ACCEPTED:
TENNECO INC.
 
 
 
 
 
 
 
 
 
 
_____________________________________
_________________________________________________________
Type or Print Legal Name
Senior Vice President Global Human Resources and Administration
 
 
 
_____________________________________
 
 
(Date)
 
 
_____________________________________
 
 
Signature
 
 
 
 
 
_____________________________________
 
 
Social Security Number or National ID
 
 
 
 
 
_____________________________________
 
 
Street Address
 
 
 
 
 
_____________________________________
 
 
City/State/Zip/Country
 
 

    






4